Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-27-2002

Brunwasser v. Johns
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-1983




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Brunwasser v. Johns" (2002). 2002 Decisions. Paper 778.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/778


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                              NOT PRECEDENTIAL

                             UNITED STATES COURT OF APPEALS
                                  FOR THE THIRD CIRCUIT


                                            No. 02-1983


                         ALLEN N. BRUNWASSER, individually, and as a
                             REPRESENTATIVE OF A CLASS,

                                                               Appellant

                                                  v.

                       CHARLES W. JOHNS, PROTHONOTARY OF THE
                          SUPREME COURT OF PENNSYLVANIA


                             Appeal from the United States District Court
                               for the Western District of Pennsylvania
                                (D.C. Civil Action No. 01-cv-01255)
                             District Judge: Honorable Robert J. Cindrich


                             Submitted Under Third Circuit LAR 34.1(a)
                                        November 21, 2002


                            Before: BARRY and AMBRO, Circuit Judges
                                      DOWD*, District Judge

                                 (Opinion filed November 27, 2002)




                                              OPINION




         *Honorable David D. Dowd, Jr., United States District Judge for the Northern District of Ohio,
sitting by designation.
AMBRO, Circuit Judge:

        For essentially the reasons set forth in Magistrate Judge Caiazza’s comprehensive and well-

reasoned Report and Recommendation dated January 10, 2001, we affirm the District Court’s decision

to dismiss Brunwasser’s class action for lack of standing.

        We affirm the District Court’s decision to deny Brunwasser’s Rule 59(e) Motion because he

failed to make the requisite showing. A judgment may be altered or amended if the party seeking

reconsideration shows one of the following grounds: (1) an intervening change in the controlling law; (2)

the availablility of new evidence not available when the court dismissed the case; or (3) the need to

correct a clear error of law or fact or to prevent manifest injustice. Max’s Seafood Cafe v. Quinteros,

176 F.3d 669, 677 (3d Cir. 1999). Because Brunwasser failed to demonstrate the existence of any of

these grounds, the District Court correctly denied Brunwasser’s request.




                                                    2
TO THE CLERK:

          Please file the foregoing Opinion.




                                           By the Court,




                                           /s/ Thomas L. Ambro
                                           Circuit Judge




                                               3